Case: 09-50976     Document: 00511174075          Page: 1    Date Filed: 07/15/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            July 15, 2010
                                     No. 09-50976
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee

v.

JOSE SANCHEZ-REBOLLAR, also known as Javier Sanchez Rebollar, also
known as Jose Rodriguez, also known as Javier Sanchez, also known as Javier
Revollar Sanchez, also known as Jose Rebollar Sanchez, also known as Jose
Rebbollar Sanchez, also known as Jose Rodriguez Sanchez, also known as Jose
Roberto Sanchez, also known as Pablo Perez Sanchez, also known as Jose
Sanchez Rebollar, also known as Marcelo Sanchez,

                                                   Defendant - Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:09-CR-334-1


Before REAVLEY, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Jose Sanchez-Rebollar appeals the reasonableness of the sentence imposed
by the district court for his conviction for illegal reentry into the United States
in violation of 8 U.S.C. § 1326(b)(1). Because Sanchez-Rebollar did not object to



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50976    Document: 00511174075 Page: 2         Date Filed: 07/15/2010
                                 No. 09-50976

the reasonableness of the sentence in the district court, review is limited to plain
error. See Puckett v. United States, 129 S. Ct. 1423, 1429 (2009).
      Sanchez-Rebollar’s arguments that the presumption of reasonableness
should not apply and that the sentence is procedurally unreasonable because the
applicable guideline is not supported by empirical data are foreclosed. See
United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir.), cert. denied, 130 S. Ct.
378 (2009); United States v. Mondragon-Santiago, 564 F.3d 357, 366-67 (5th
Cir.), cert. denied, 130 S. Ct. 192 (2009). We have also rejected the argument
that using a conviction to increase the offense level and to calculate criminal
history is impermissible double counting. See Duarte, 569 F.3d at 529-31; see
also Mondragon-Santiago, 564 F.3d at 366-67.
      The assertions regarding his personal history and characteristics and his
motive for reentering the United States are insufficient to rebut the presumption
of reasonableness. See United States v. Gomez-Herrera, 523 F.3d 554, 565-66
(5th Cir. 2008). He has not demonstrated that the district court’s imposition of
a sentence at the bottom of the advisory guidelines range was error, plain or
otherwise, or an abuse of discretion. See Puckett, 129 S. Ct. at 1429; see also
Gall v. United States, 552 U.S. 38, 51 (2007).
      AFFIRMED.




                                         2